Kilday, Judge
(concurring):
I concur.
The critical inquiry here is whether the court-martial had the use of adequate guideposts in deliberating on an appropriate penalty. I understand my associates to join in resolving that question affirmatively and, therefore, I am *613in the happy position of agreeing with both my colleagues.
Generally speaking, I believe it fair to state that the opprobrium attaching to punitive separation from the armed forces is well known to personnel who sit on courts-martial. In voicing that observation, however, I do not wish to be misunderstood as indicating that more particular consequences in a specific case should not be considered by court members or argued by counsel. But in the present instance the court received not only the standard advice on imposable punishment, but also additional general information concerning the severity of a sentence to punitive discharge. The latter instruction was submitted to the triers of fact in answer to their inquiry and, we note, counsel for both parties — each being a qualified lawyer — agreed to it and joined in such response. Further, the president indicated the court’s satisfaction with it. Surely nothing more was required under the circumstances in this case.